Citation Nr: 0914906	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  07-20 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 
1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in August 2008.  A review of the record shows that 
the RO has complied with all remand instructions to the 
extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified at a hearing before the Board in June 
2008.  


FINDING OF FACT

Tinnitus was not manifested during service or for many years 
after service, and it is not shown to be causally or 
etiologically related to service.


CONCLUSION OF LAW

Any current tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a pre-adjudication letter from the RO 
to the veteran dated in November 2006.  The November 2006 
letter also provided the appellant with notice of the types 
of evidence necessary to establish a disability rating and 
the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records and post-service VA and private medical 
records.  The evidence of record also contains reports of VA 
examinations performed in August 2002 and November 2008.  The 
November 2008 examination report is fully adequate and 
contains sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The 
Veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied.  For all the 
foregoing reasons, the Board will proceed to the merits of 
the Veteran's appeal.  

Criteria & Analysis

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval 
or air service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Accordingly, in order to establish entitlement to service 
connection, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Coburn v. Nicholson, 19 Vet. App. 427 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F.3d 1317 (Fed. Cir. 2005).  If the Veteran 
fails to demonstrate any one element, denial of service 
connection will result.

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

A Report of Medical Examination dated in December 1971 for 
separation purposes reflects that the Veteran's ears were 
clinically evaluated as normal.  There are no service 
treatment records related to tinnitus.  

The veteran underwent a VA examination in August 2002.  He 
reported intermittent ringing ear noise in the left ear that 
he first noticed about a year earlier.  He stated that it 
occurred once or twice a month and lasted hours.  

Following physical examination, the examiner diagnosed 
tinnitus.  The examiner opined that it is not likely that the 
tinnitus was related to military noise exposure.  The 
examiner reasoned that the Veteran reported onset of tinnitus 
during the previous year and noted that the examination 
results indicated normal hearing sensitivity.  

VA outpatient treatment records dated in February 2007 
reflect that the Veteran reported tinnitus with an onset in 
the early 1970's.  

The Veteran testified at the June 2008 Board hearing that he 
had been dealing with tinnitus for 30 years.  Moreover, he 
testified that 2002 was when he first understood what 
tinnitus was.  As noted above, the Veteran had previously 
stated that the onset of tinnitus was in 2002.  

The veteran underwent another VA examination in November 
2008.  He reported constant, bilateral ringing tinnitus.  He 
stated that he was a heavy drinker when he returned from 
Vietnam and, due to this fact, he was not sure when the 
ringing began.  He stated that the tinnitus had unknown 
etiology.  He denied exposure to loud noise prior to service.  
He reported exposure to loud noise while in service from gun 
fire, mortars, mines, artillery and helicopters, all without 
hearing protection.  He stated that he was exposed to 
occasional noise since service from working in a paper mill 
with hearing protection.  He denied recreational exposure to 
loud noise since service.  

Following physical examination, the examiner opined that it 
is not likely that the Veteran's tinnitus is due to military 
noise exposure.  The examiner reasoned that the Veteran's 
hearing was within normal limits at the time of exit from 
service.  

The Board acknowledges the Veteran's service and has 
considered his statements.  However, despite the Veteran's 
contentions otherwise, there is no persuasive evidence to 
support a finding that his current tinnitus is etiologically 
related to service or any incident therein.  Although medical 
evidence demonstrates a current diagnosis of tinnitus, such 
post-service findings fail to establish any relationship 
between the current disability and service.  The Board 
acknowledges the Veteran is competent to testify as to 
symptoms such as ringing in his ears , he is not competent to 
render a medical diagnosis.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (lay statements are competent to establish 
the presence of observable symptomatology that is not medical 
in nature); see also Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007) (certain disabilities are not conditions capable of 
lay diagnosis).

The November 2008 VA examiner and an examiner in August 2002 
each opined that it is not likely that any current tinnitus 
is due to military noise exposure.  Their opinions clearly 
outweigh the only favorable evidence, that being the 
Veteran's own assertions.  Accordingly, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim of service connection for subjective tinnitus.  
Consequently, the benefit-of-the-doubt-rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.  



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


